[1] This is an application for a writ ofsupersedeas to restrain the respondent from proceeding further with a motion (dated February 5, 1920) to dismiss an appeal which has been taken to this court. Said motion *Page 513 
made in the trial court was based upon the ground that the undertaking which was filed by appellant was not properly filed.
[2] It is not necessary at this time to pass upon the question of the propriety of the filing of the undertaking. But as a motion to dismiss an appeal can be made in this court only, and such motion must be denied if a proper undertaking, approved by a justice of this court, is filed, it is ordered:
That a writ of supersedeas issue, commanding the respondent to proceed no further with the hearing or determination of said motion, and, to avoid question as to the sufficiency of the undertaking, it is ordered that the same may be presented to a justice of this court for approval.